As filed with the Securities and Exchange Commission on May 22, 2014 Securities Act File No. 333-190432 Investment Company Act File No. 811-22875 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 1 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 5 [X] THE PENNANT 504 FUND (Exact Name of Registrant as Specified in Charter) 11270 West Park Place, Suite 1025 Milwaukee, Wisconsin 53224 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 359-1044 Mark A. Elste The Pennant 504 Fund 11270 West Park Place, Suite 1025 Milwaukee, Wisconsin 53224 (Name and Address of Agent for Service) Copies of all communications to: Christopher M. Cahlamer Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin53202 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement is declared effective. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box….[X] It is proposed that this filing will become effective (check appropriate box): [ ] when declared effective pursuant to Section 8(c) The following boxes should only be included and completed if the registrant is a registered closed-end management investment company or business development company which makes periodic repurchase offers under Rule 23c-3 under the Investment Company Act and is making this filing in accordance with Rule 486 under the Securities Act. [X] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a) [ ] on (date) pursuant to paragraph (a) If appropriate, check the following box: [] This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. [] This Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration number of the earlier effective registration statement for the same offering is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) Common Shares of Beneficial Interest 50 Million Shares $ 10.00 $ 500 Million Estimated solely for the purpose of calculating the registration fee, in accordance with Rule 457(o) of the Securities Act of 1933. Previously paid with respect to initial filing. Explanatory Note:The sole purpose of this Post-Effective Amendment No. 1 is to file exhibits. THE PENNANT 504 FUND PART C OTHER INFORMATION Item 25.Financial Statements and Exhibits Financial Statements – included in Part B of the registration statement. Exhibits (a)(i) Certificate of Trust dated July 29, 2013(1) (a)(ii) Agreement and Declaration of Trust dated July 24, 2013(1) (b) Bylaws dated July 24, 2013, as amended August 13, 2013(3) (c) Voting Trust Agreement – not applicable. (d) Instruments Defining Rights of Shareholders – none other than the Declaration of Trust and By-laws. (e) Distribution Reinvestment Plan(3) (f) Not applicable. (g) Investment Advisory Agreement(3) (h)(i) Distribution Agreement – filed herewith (h)(ii) Distribution Services Agreement – filed herewith (h)(iii) Form of Wholesaling Agreement – filed herewith (i) Bonus or Profit Sharing – not applicable. (j) Custody Agreement (3) (k) Other Material Contracts: (i) Administration, Fund Accounting and Transfer Agent Agreement (3) (ii) Escrow Agreement(3) (iii) Operating Expenses Limitation Agreement (4) (iv) Power of Attorney(2) (l) Opinion and Consent of Godfrey & Kahn, S.C.(4) (m) Not applicable. (n) Consent of Independent Registered Public Accounting Firm(4) C-1 (o) Omitted Financial Statements – not applicable. (p) Initial Subscription Agreement (3) (q) Not applicable (r) Code of Ethics: (i) Registrant Code of Ethics(2) (ii) Adviser Code of Ethics(2) Incorporated by reference to Registrant’s Registration Statement on Form N-2 (1933 Act File No. 333-190432) as filed with the Commission on August 7, 2013. Incorporated by reference to Registrant’s Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2 (1933 Act File No. 333-190432) as filed with the Commission on October 4, 2013. Incorporated by reference to Registrant’s Pre-Effective Amendment No. 3 to the Registration Statement on Form N-2 (1933 Act File No. 333-190432) as filed with the Commission on November 21, 2013. Incorporated by reference to Registrant’s Pre-Effective Amendment No. 4 to the Registration Statement on Form N-2 (1933 Act File No. 333-190432) as filed with the Commission on November 26, 2013. Item 26.Marketing Arrangements. The information contained under the heading “Plan of Distribution” in this Registration Statement is incorporated by reference. Item 27.Other Expenses of Issuance and Distribution. SEC registration fee $ FINRA filing fee $
